Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Makinen Pub. No. US 2022/0197052 A1 [Makinen].
1.  Makinen discloses a display method of an electronic device [Figs. 7], comprising: providing a first image by a display [702], wherein a first vergence plane of two eyes of a user is located at a first position when the user views the first image [image of 708]; and providing a second image by the display [image at 704], wherein the first image, the second image and an environmental scene are located within a field of view of the user [as shown generally], and a second vergence plane of the two eyes of the user is located at a second position when the user views the second image [plane at 704], wherein a first distance exists between the first position of the first vergence plane and the user [where the vergence plane is some distance along sight line], a second distance exists between the second position of the second vergence plane and the user [along second sight line], and the first distance is different from the second distance [as shown generally].
2.  Makinen discloses wherein the first image and the second image are displayed by different regions of the display [Fig. 7, center and edge regions of display].
6.  Makinen discloses the first distance is greater than the second distance [Fig. 7 where the center distance is greater than curved distance].
8.  Makinen discloses wherein the display comprises a liquid crystal [¶ 120].
9.  Makinen discloses wherein the display comprises a light emitting diode [¶ 120].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makinen in view of Kusafuka Pub. No. US 2020/0150431 A1 [Kusafuka].
10.  Makinen is silent on wherein the electronic device is applied to a vehicle.  However Kusafuka teaches such a limitation [¶ 38].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Makinen with Kusafuka as required by this claim, since such a modification increases usability of the device by making it mobile.
11.  Makinen is silent on providing a glass, wherein the glass is disposed between the user and the environmental scene.  Kusafuka teaches such a limitation [¶ 39].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Makinen with Kusafuka as required by this claim, since such a modification increases usability of the device by shielding the user.
12.  Makinen in view of Kusafuka teaches wherein the glass comprises a windshield [Kusafuka ¶ 39].
13.  Makinen is silent on wherein the first image and the second image are projected onto the glass.  However Kusafuka teaches these limitations [Fig. 1 by means of 23].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Makinen with Kusafuka as required by this claim, since such a modification improves the performance of the device. 
14.  Makinen in view of Kusafuka teaches wherein the electronic device comprises an optical element [Kusafuka Fig. 1: 21, 22, 23a], and the first image and the second image are projected onto the glass through the optical element [as shown generally].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Makinen with Kusafuka as required by this claim, since such a modification improves the performance of the device.
15.  Makinen in view of Kusafuka teaches wherein the optical element Page 18 of 20comprises a mirror or a lens [Kusafuka Fig. 1, 23a].

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makinen in view of Williams et al. Pub. No. US 2020/0301504 A1 [Williams].
16.  Makinen is silent on wherein the electronic device comprises a first sensing element.  However Williams teaches a first sensing element [Fig. 2, one of 210].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Makinen with Williams as required by this claim, since such a modification increases the functionality of the device. 
17.  Makinen in view of Williams teaches wherein the first sensing element comprises an eye tracking sensor, a head tracking sensor or a feature tracking sensor [Williams ¶ 31].
18.  Makinen in view of Williams teaches wherein the electronic device further comprises a second sensing element [Williams Fig. 2, other one of 210].
19.  Makinen in view of Williams teaches wherein the second sensing element comprises a camera, a light field camera, a structure light camera, a feature detector or a lidar [Williams ¶ 31].

Allowable Subject Matter
Claims 3-5, 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613. The examiner can normally be reached Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gustavo Polo/              Primary Examiner, Art Unit 2694